Case 1:17-cv-00052-IMK-MJA Document 116-21 Filed 07/08/19 Page 1 of 18 PageID #:
                                     2426
Case 1:17-cv-00052-IMK-MJA Document 116-21 Filed 07/08/19 Page 2 of 18 PageID #:
                                     2427
Case 1:17-cv-00052-IMK-MJA Document 116-21 Filed 07/08/19 Page 3 of 18 PageID #:
                                     2428
Case 1:17-cv-00052-IMK-MJA Document 116-21 Filed 07/08/19 Page 4 of 18 PageID #:
                                     2429
Case 1:17-cv-00052-IMK-MJA Document 116-21 Filed 07/08/19 Page 5 of 18 PageID #:
                                     2430
Case 1:17-cv-00052-IMK-MJA Document 116-21 Filed 07/08/19 Page 6 of 18 PageID #:
                                     2431
Case 1:17-cv-00052-IMK-MJA Document 116-21 Filed 07/08/19 Page 7 of 18 PageID #:
                                     2432
Case 1:17-cv-00052-IMK-MJA Document 116-21 Filed 07/08/19 Page 8 of 18 PageID #:
                                     2433
Case 1:17-cv-00052-IMK-MJA Document 116-21 Filed 07/08/19 Page 9 of 18 PageID #:
                                     2434
Case 1:17-cv-00052-IMK-MJA Document 116-21 Filed 07/08/19 Page 10 of 18 PageID #:
                                     2435
Case 1:17-cv-00052-IMK-MJA Document 116-21 Filed 07/08/19 Page 11 of 18 PageID #:
                                     2436
Case 1:17-cv-00052-IMK-MJA Document 116-21 Filed 07/08/19 Page 12 of 18 PageID #:
                                     2437
Case 1:17-cv-00052-IMK-MJA Document 116-21 Filed 07/08/19 Page 13 of 18 PageID #:
                                     2438
Case 1:17-cv-00052-IMK-MJA Document 116-21 Filed 07/08/19 Page 14 of 18 PageID #:
                                     2439
Case 1:17-cv-00052-IMK-MJA Document 116-21 Filed 07/08/19 Page 15 of 18 PageID #:
                                     2440
Case 1:17-cv-00052-IMK-MJA Document 116-21 Filed 07/08/19 Page 16 of 18 PageID #:
                                     2441
Case 1:17-cv-00052-IMK-MJA Document 116-21 Filed 07/08/19 Page 17 of 18 PageID #:
                                     2442
Case 1:17-cv-00052-IMK-MJA Document 116-21 Filed 07/08/19 Page 18 of 18 PageID #:
                                     2443
